DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 02 August 2021 is acknowledged.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2021.
Note that applicant indicated that claim 13 read on the elected species, but this claim is dependent on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2015/0002219).1
	Regarding claim 1:
	Araki discloses:
A semiconductor device comprising: 
a pulse signal output circuit (e.g., Fig. 5) providing a pulse signal for a transmission electrode (Fig. 5: TP); 
a current converter converting a first current generated on the reception electrode into a second current (the current mirror Mp12); 
a current-controlled oscillator outputting an oscillation signal having a frequency depending on the second current (Fig. 5: 13), and 
a counter counting a number of oscillating times of the oscillation signal per a predetermined period (Fig. 5: 14), 
wherein the current converter comprises a first constant current source outputting a first constant current (Fig. 5: 15), and converts a combined current of the first constant current and the first current into the second current (paragraph 57). 
Araki does not disclose, in this embodiment:
“an electrode pair including the transmission electrode and a reception electrode.”
But Araki has another embodiment (Fig. 12) that has an electrode pair including the transmission electrode and a reception electrode (Fig. 12: TPX and TPR).

The rationale is as follows:
The circuits Fig. 2, Fig. 5, and Fig. 8 of Araki are alternative touch sensor circuits. Any of them could be used with the touch electrode arrangements of Fig. 12 with predictable results.
Regarding claim 3:
Araki discloses:
a pulse signal switching circuit selecting the pulse signal or an inverted signal thereof which is output to the current converter and the transmission electrode (Fig. 14).
Regarding claim 4:
Araki discloses:
an arithmetic processing unit, wherein the arithmetic processing unit detects a capacitance value between the transmission electrode and the reception electrode depending on a difference between a first count value and a second count value, wherein the first count value is based on the second current when the pulse signal is output from the pulse signal switching circuit, and wherein the second count value is based on the second current when the inverted signal of the pulse signal is output from the pulse signal switching circuit (paragraph 114).
Regarding claim 14:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary. 

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2:
The closest prior art of record, Araki, does not teach or suggest the total combination of wherein the current converter further comprises: 
a first transistor being diode-connected and having a source-drain path through which the combined current flows (Araki does disclose a diode-connected transistor – Fig. 11: Mp30, but this belongs with the embodiment of Fig. 10 which does not have a “combined current” as defined in claim 1); 
a second transistor being current mirror connected to the first transistor (Fig. 11: Mp22; paragraphs 87-88, with the same caveat as earlier); and 
a third transistor being coupled in series to the second transistor and outputting the second current by switching ON/OFF in response to the pulse signal (this circuit outputs the same final product – the clock signal – as per Fig. 11, but it does not output “the second current” of claim 1. Even if this embodiment were combined with the others the current is generated by the transistors Mp11, Mp12, etc, not in the current-controlled oscillator circuit).
Therefore although Araki disclosed many of the same elements of the claim the total combination of subject matter is not taught or suggest by Araki.
Regarding claim 5:
It is dependent on claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2017/0060165); Chen et al. (US 2011/0216031); Mei et al. (US 2013/0120053); Maharyta et al. (US 2012/0286800).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is the pre-pub for the patent in applicant’s IDS – the paragraph numbers in the pre-pub make it more convenient for explaining the rejection.